FILED
                            NOT FOR PUBLICATION
                                                                            FEB 23 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


In the Matter of: COBALIS                        No. 13-57081
CORPORATION,
                                                 D.C. No. 8:12-cv-02140-JLS
              Debtor,

                                                 MEMORANDUM*
COBALIS CORPORATION and
MONTENEGREX, by Rey Olsen,

              Appellants,

 v.

YA GLOBAL INVESTMENTS LP,

              Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                        Argued and Submitted February 9, 2016
                                 Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: BERZON, DAVIS**, and OWENS, Circuit Judges.

      Appellants Cobalis Corporation and Montenegrex appeal from the district

court’s order dismissing their bankruptcy appeal. The parties agree that the

outcome of the instant appeal is dependent on our decision in No. 13-57078.

Because we affirm on equitable mootness grounds the district court’s dismissal in

No. 13-57078, we also affirm the district court’s dismissal in the instant appeal.

      We deny as moot Appellee YA Global Investments LP’s motion to strike

Appellants’ reply brief.

      AFFIRMED.




       **
            The Honorable Andre M. Davis, Senior Circuit Judge for the U.S.
Court of Appeals for the Fourth Circuit, sitting by designation.

                                          2